Citation Nr: 1618478	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  14-11 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for cervical spondylosis.


REPRESENTATION

The Veteran is represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel 



INTRODUCTION

The Veteran served on active duty January 1970 to August 1973 and from March 1981 to April 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In his February 2014 substantive appeal, the Veteran indicated that he desired a hearing with a Veterans Law Judge.  In March 2016, the Veteran contacted VA telephonically and withdrew his request for this hearing.

After the above-captioned claim was certified to the Board for appellate review, pertinent evidence was associated with electronic claims file.  In March 2016, the Veteran's representative submitted a waiver of review by the Agency of Original Jurisdiction of the evidence associated with the record subsequent to certification of the appeal.  38 C.F.R. § 20.1304 (2015).  As such, this evidence will be considered herein.


FINDING OF FACT

The Veteran's cervical spondylosis is manifested by pain; stiffness; tenderness; flare-ups; and impaired range of motion, including forward flexion from zero degrees to, at worst, 35 degrees.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for cervical spondylosis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5242 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Prior to the initial adjudication of the Veteran's claim, the RO's November 2011 letter to the Veteran satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Moreover, the November 2011 letter notified the Veteran that he must submit, or request that VA obtain, evidence of the worsening of his disability and the different types of evidence available to substantiate his claim for a higher rating.  Further, this letter also informed of the need to submit evidence of how such worsening affected his employment.

The purpose behind the notice requirement has been satisfied because the Veteran has been afforded ample and meaningful opportunities to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.  As such, the Board finds that the content requirements of the notice VA is to provide have been met and no further development is required regarding the duty to notify.  See Pelegrini, 18 Vet. App. at 120.

With respect to VA's duty to assist, the RO has obtained the Veteran's service treatment records and VA treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that additional evidence relevant to the issue being decided herein was available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.

Additionally, during the pendency this appeal, the Veteran was afforded VA examinations in order to ascertain the severity of his service-connected cervical spondylosis.  The November 2011 VA examiner reviewed the Veteran's claims file and treatment records, and both the November 2011 and November 2015 examiners administered thorough clinical examinations.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the Board finds that the Veteran has been provided adequate VA examinations.  Accordingly, the Board finds that VA's duty to assist has been satisfied and, thus, no further development is required.

The Veteran is claiming entitlement to a higher rating for his service-connected cervical spondylosis.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In determining the applicable disability rating, pertinent regulations do not require that all cases show all findings specified by the Rating Schedule; rather, it is expected in all cases that the findings be sufficiently characteristic as to identify the disease and the resulting disability, and above all, to coordinate the impairment of function with the rating.  38 C.F.R. § 4.21.  Therefore, the Board will consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Presently, the Veteran's service-connected cervical spondylosis is rated as 20 percent disabling under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5242, the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  The General Rating Formula provides for a 100 percent evaluation for unfavorable ankylosis of the entire spine; a 40 percent evaluation for unfavorable ankylosis of the entire cervical spine; a 30 percent evaluation for forward flexion of the cervical spine limited to 15 degrees or less, or favorable ankylosis of the entire cervical spine; and a 20 percent rating for forward flexion greater than 15 degrees, but not greater than 30 degrees, a combined range of cervical spine motion not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  38 C.F.R. § 4.71a, General Rating Formula.

For VA compensation purposes, normal forward flexion of the cervical spine is 0 degrees to 45 degrees; extension from 0 degrees to 45 degrees; left and right lateral flexion from 0 degrees to 45 degrees; and left and right lateral rotation from 0 degrees to 80 degrees.  See 38 C.F.R. § 4.71a, Plate V (2015).

Pursuant to Diagnostic Code 5243, preoperatively or postoperatively intervertebral disc syndrome is evaluated under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (2015).  The evidence of record does not demonstrate that the Veteran's service-connected cervical spondylosis is manifested by intervertebral disc syndrome and, thus, evaluation under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not warranted.

A 20 percent rating has already been assigned to the Veteran's service-connected cervical spondylosis throughout the pendency of this appeal.  Consequently, in order for a higher rating to be warranted, the evidence of record must demonstrate or more nearly approximate unfavorable ankylosis of the entire spine, unfavorable ankylosis of the entire cervical spine, favorable ankylosis of the entire cervical spine, or forward flexion of the cervical spine limited to 15 degrees or less.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5242, General Rating Formula.

For rating purposes, unfavorable ankylosis is defined as a condition in which the entire cervical spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure on the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching.  Moreover, fixation of a spinal segment in the neutral position of zero degrees always represents favorable ankylosis.  Id. at Note (5).

At no point during the pendency of this appeal does the evidence of record demonstrate that the Veteran's cervical spondylosis is manifested by ankylosis, be it favorable or unfavorable.  Ankylosis was not found during November 2011 and November 2015 VA examinations and, indeed, both VA examiners specifically determined that the Veteran did not experience cervical spine ankylosis.  The evidence of record does not otherwise establish that the Veteran's cervical spondylosis is manifested by ankylosis.  As such, a rating in excess of 20 percent is not warranted based on favorable or unfavorable ankylosis.

With respect to the Veteran's range of motion, the evidence of record demonstrated that his service-connected cervical spondylosis was manifested by forward flexion from zero degrees to 40 degrees.  The Veteran was able to achieve this range of motion during both the November 2011 and November 2015 VA examinations, and the evidence of record does not otherwise include range of motion testing.  Consequently, the evidence of record does not demonstrate, or more nearly approximate, a limitation of forward flexion of the cervical spine to 15 degrees or less.  38 C.F.R. § 4.7, 4.71a, Diagnostic Code 5242, General Rating Formula.  As such, a rating in excess of 20 percent for the Veteran's service-connected cervical spondylosis is not warranted based on limitation of motion.

In making this determination, the Board considers whether there was any additional functional loss not contemplated in the 20 percent rating for the Veteran's cervical spondylosis.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015).  Functional loss of use as the result of a disability of the musculoskeletal system may be due to the absence of bones, muscles, or joints, or may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the Veteran undertaking the motion.  38 C.F.R. § 4.40.  However, pain itself is not functional loss, but can cause functional loss to the extent that it affects the normal working movements of the body such as excursion, strength, speed, coordination, or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 37-44 (2011).

In November 2011, the Veteran underwent a VA examination to ascertain the severity of his service-connected cervical spondylosis.  Preliminarily, the Board observes that the examiner did not distinguish the Veteran's assertions relating to his cervical spine from those relating to his thoracolumbar spine.  The Veteran complained of a limitation in walking, a history of falls, and a history of stiffness and paresthesia.  The Veteran denied experiencing fatigue, spasms, decreased motion, and numbness, but endorsed weakness of the leg and foot.  The Veteran denied bowel problems in relation to the spine condition, but stated that he experienced erectile dysfunction in relation to the spine condition.  After detailing the underlying in-service injury, the Veteran reported experiencing constant, moderate pain located in the neck and shoulders.  He further stated that this pain travels up and down the back, and that this pain can be exacerbated by physical activity, but relieved by rest.  When the Veteran is experiencing pain, he endorsed being able to function without medication, but that he also experiences stiffness and limitation of motion.  With respect to his treatment history, the Veteran said that he is not receiving any treatment, has never been hospitalized, and has not undergone any surgery for this condition.  Upon physical examination, the Veteran's posture was within normal limits, as was his gait.  All of the Veteran's muscle strengths were scored 5/5, and the examiner did not find muscle atrophy.  The examiner subsequently reported that the Veteran's claimed functional impairments were discomfort, stiffness, and pain upon standing.  The examiner did not find evidence of radiating pain on movement, muscle spasm, tenderness, guarding, weakness, loss of tone, or atrophy of the limbs.  With respect to cervical spine range of motion, the examiner determined the following:  forward flexion from zero degrees to 40 degrees; extension from zero degrees to 25 degrees, with pain at 25 degrees; right lateral flexion from zero degrees to 20 degrees, with pain at 20 degrees; left lateral flexion from zero degrees to 25 degrees, with pain at 25 degrees; and bilateral rotation from zero degrees to 30 degrees.  After repeat range of motion testing, the Veteran experienced an additional limitation of forward flexion to 35 degrees, but not in the other motions.  The examiner then determined this additional limitation after repetitive use is attributable to pain, fatigue, weakness, incoordination or impaired ability to execute skilled movements smoothly, and lack of endurance, with pain having the major functional impact.  Inspection of the spine revealed normal head position with symmetry in appearance and symmetry of spinal motion with normal curves of the spine.

In November 2015, the Veteran underwent another VA examination to determine the severity of his service-connected cervical spondylosis.  The Veteran stated that he experienced flare-ups that he described as stiffness on the left side of his neck, usually occurring at the end of a stressful day.  The Veteran denied experiencing any functional loss or functional impairment of his cervical spine.  Range of cervical spine motion testing revealed the following:  forward flexion from zero degrees to 40 degrees; extension from zero degrees to 40 degrees; right lateral flexion from zero degrees to 30 degrees; left lateral flexion from zero degrees to 25 degrees; and bilateral rotation from zero degrees to 45 degrees.  The examiner then stated that the Veteran's impaired range of motion did not itself contribute to a functional loss, and repeat range of motion did not result in additional loss of function or range of motion.  The examiner also determined that pain, weakness, fatigability, and incoordination did not significantly limit functional ability with repeated use over time.  Further, the examiner indicated that the Veteran experienced pain during the examination at rest/non-movement, but not during range of motion or with weight bearing.  Upon palpation, the Veteran endorsed mild tenderness of his lateral cervical muscles.  The examiner stated that the examination was administered during a flare-up, but that pain, weakness, fatigability, and incoordination did not significantly limit functional ability during a flare-up.  The examiner did not find guarding, muscle spasm, or muscle atrophy, and determined that the Veteran's muscle strength was 5/5 in all tested aspects.

Again, in order for a higher rating to be warranted, the evidence of record must show or more nearly approximate forward flexion of the cervical spine limited to 15 degrees or less.  The evidence demonstrated that the Veteran's cervical spondylosis was, at worst, limited to forward flexion from zero degrees to 35 degrees, which was due to pain, fatigue, weakness, incoordination or impaired ability to execute skilled movements smoothly, and lack of endurance, with pain having the major functional impact.  The Veteran's cervical spondylosis was also manifested by impaired range of motion with respect to extension, bilateral lateral flexion, and bilateral rotation, as well as tenderness and flare-ups.  However, even with consideration of the Veteran's lay statements of record, the Board finds that the Veteran's disability picture does not more nearly approximate the criteria for a higher rating under the applicable diagnostic code due to functional loss.  38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242; see DeLuca, 8 Vet. App. at 206; Mitchell, 25 Vet. App. at 37-44.  Accordingly, an evaluation in excess of 20 percent for the Veteran's service-connected cervical spondylosis is not warranted based on additional functional loss.

The General Rating Formula also provides that any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately from the orthopedic manifestations, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).  Service connection has already been granted for the Veteran's left upper extremity radiculopathy, to which separate 20 percent rating has been assigned.  The Veteran has not perfected an appeal as to the rating assigned to this disability and, thus, the Board does not have jurisdiction to address a claim of entitlement to ratings in excess of 20 percent for his left upper extremity radiculopathy associated with his service-connected cervical spondylosis.  

The evidence of record was negative for neurological findings associated with the Veteran's service-connected cervical spondylosis beyond the already service-connected left upper extremity radiculopathy, including bladder or bowel dysfunction.  Indeed, during the November 2011 VA examination, a sensory examination was normal, and the examiner found no radiculopathy or other neurological signs or symptoms.  During the November 2015 VA examination, the examiner did not find radicular signs or symptoms beyond the already service-connected left upper extremity radiculopathy, and did not find other neurological abnormalities.  Consequently, the evidence of record does not support additional separate evaluations for neurological manifestations of the Veteran's service-connected cervical spondylosis.  Id.

To the extent that the Veteran asserts that he has additional neurological abnormalities associated with his service-connected cervical spondylosis, the Board finds that the matter of diagnosing neurological abnormalities and etiologically associating them with cervical spondylosis are more suited to the realm of medical, rather than lay expertise.  The precise diagnosis and the determination of etiology are too complex for a layperson to proffer a competent opinion.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent opinions of such.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Consequently, the Veteran's assertions do not constitute competent diagnostic or etiological evidence in this case.

Generally, evaluating a disability using either the corresponding or an analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. 
 §§ 4.20, 4.27 (2015).  Because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but, nevertheless, would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the applicable criteria reasonably describe the Veteran's disability level and symptomatology, the Rating Schedule contemplates then the Veteran's disability picture, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

The Veteran's service-connected cervical spondylosis is evaluated as musculoskeletal disability pursuant to 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242.  See DeLuca, 8 Vet. App. at 206; Mitchell, 25 Vet. App. at 37-44.  Throughout the pendency of this appeal, a 20 percent disability rating has been assigned to the Veteran's cervical spondylosis.  As demonstrated above, the Veteran's cervical spondylosis is manifested by pain; stiffness; tenderness; flare-ups, and reduced range of motion.  The Board finds these manifestations are reasonably considered by the schedular criteria.  Even if the Board were to determined that these manifestations of the Veteran's cervical spondylosis were so exceptional or usual that the schedular rating is inadequate, the evidence must then demonstrate that the Veteran's cervical spondylosis resulted in marked interference with employment and/or necessitated frequent periods of hospitalization in order to refer the claim for extraschedular evaluation.  Thun, 22 Vet. App. at 115. 

The Veteran has not asserted and the record is otherwise negative for evidence that his service-connected cervical spondylosis resulted in marked interference with employment or required frequent hospitalizations.  Indeed, during the November 2011 VA examination, the Veteran specifically denied undergoing surgical procedures for his cervical spine and denied any periods of hospitalization.  Further, the Veteran stated that he was not receiving any treatment for his cervical spine disability.  The Veteran even stated that he was able to function during flare-ups despite pain, stiffness, and tenderness.  Both the November 2011 and November 2015 VA examiners opined that the Veteran's cervical spondylosis did not affect his ability to work.  As such, the Board finds that the record is negative for evidence demonstrating that the Veteran experienced marked interference with employment.  The evidence of record also failed to demonstrate that the Veteran's cervical spondylosis required frequent periods of hospitalization.  Consequently, even if the disability picture associated with the Veteran's cervical spondylosis is not adequately contemplated by the Rating Schedule, referral for extraschedular consideration is not warranted.  Thun, 22 Vet. App. at 115; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Additionally, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  See Johnson v. Shinseki, 26 Vet. App. 237, 246 (2013) (en banc).  In this case, the evidence of record, including lay statements, does not indicate any effect caused by a combination of the disability on appeal and any other service-connected disabilities that is not already specifically contemplated by the individually assigned ratings.  As such, further discussion of an extraschedular rating based upon the combined effect of multiple conditions is not necessary.

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected cervical spondylosis, the evidence shows no distinct period of time during the appeal period when the Veteran's service-connected cervical spondylosis varied to such an extent that a greater rating would be warranted.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Finally, in reaching these decisions, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against assigning a rating in excess of 20 percent to the Veteran's cervical spondylosis, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 20 percent for cervical spondylosis is denied.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


